Exhibit 10(ii)

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (the “Agreement”) is entered into as of December 30,
2002 by and among Eagle Capital, LLC, a Missouri limited liability company
(“Purchaser”), Marshall & Ilsley Corporation, a Wisconsin corporation (“M&I”),
and Mississippi Valley Capital Company, a Missouri corporation (“MVCC”),
(hereinafter M&I and MVCC are collectively referred to as “Seller”).

 

RECITALS

 

WHEREAS, M&I is (i) the owner of an equity investment in Hillstreet Fund II (the
“Investment”), and (ii) the sole limited partner in and owner of one hundred
percent (100%) of the limited partnership interest (“Partnership Interest”) in
Eagle Fund I, L.P., a Missouri limited partnership (“Eagle Fund”); and

 

WHEREAS, MVCC is the owner of certain assets, including but not limited to, one
hundred percent (100%) of the membership interest (the “LLC Interest”) in Eagle
Fund, L.L.C., a Missouri limited liability company (“LLC”); and

 

WHEREAS, Purchaser desires to purchase, and Seller desires to sell the
Investment, all of the Partnership Interest and certain assets of MVCC set forth
herein, including the LLC Interest, upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and the terms, conditions and
mutual covenants herein contained, it is agreed as follows:

 

1.   PURCHASE AND SALE; CLOSING

 

1.1   Purchase and Sale of Assets. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Purchaser agrees to purchase from
Seller, and Seller agrees to sell to Purchaser, all of the assets described on
Schedule 1.1 attached hereto (the “Assets”). Notwithstanding anything herein to
the contrary, the parties understand and agree that all equity investments or
other ownership interests of Eagle Fund in Bakers Footwear Group, Inc., Haystack
Toy Company, Physicians Edge, Inc., and Partner Communications & Services, Inc.
will be excluded from the sale and will be transferred to M&I in the form of a
partnership distribution on or prior to the Closing Date (the “Excluded Asset”).

 

1.2   Excluded Liabilities. Except for the liabilities and obligations
specifically listed on Schedule 1.2 attached hereto (the “Assumed Liabilities”),
it is expressly understood that Purchaser shall not assume, pay or be liable for
any liability or obligation of Seller, Eagle Fund or LLC of any kind or nature
at any time existing or asserted, whether, known, unknown, fixed, contingent or
otherwise, including, but not limited to responsibilities and obligations of
MVCC under written commitments to Thompson Street Capital Management LLC and
Mortgage Acquisition Partners.

 

1.3   Purchase Price. The purchase price for the Assets will be equal to the
aggregate book value of the Assets as set forth on Schedule 1.3 attached hereto
(the “Purchase Price”). The Purchase Price paid at Closing will be increased for
any accrued and unpaid interest for the Assets from November 30, 2002 through
the Closing Date or decreased for any accrued interest that is distributed prior
to Closing.

 

1.4  

Closing. Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Section 8.1, and
subject to the satisfaction or waiver



--------------------------------------------------------------------------------

 

of the conditions set forth in Article 6, the purchase and sale of the Assets
(the “Closing”) will take place at 10:00 a.m. local time on January 15, 2003 or,
if later, the second business day immediately following the date on which the
last of the conditions set forth in Article 6 hereof is satisfied or waived (the
“Closing Date”), at the offices of M&I, or at such other place and time as the
parties shall agree.

 

1.5   Closing Obligations. At the Closing:

 

  (a)   Seller will deliver to Purchaser:

 

  (i)   a Bill of Sale, Assignment and Assumption Agreement, in the form
attached hereto as Exhibit A;

 

  (ii)   evidence that MVCC has changed its name (or the fully executed
documentation required to change its name); and

 

  (iii)   a certificate executed by Seller representing and warranting to
Purchaser that (1) Seller has satisfied the conditions set forth in Section
6.2(a), and (2) Seller has performed in all material respects each of the
obligations under this Agreement required to be performed by it at or prior to
the Closing Date.

 

  (b)   Purchaser will deliver to Seller:

 

  (i)   the Purchase Price; and

 

  (ii)   a certificate executed by Purchaser representing and warranting to
Seller that (1) Purchaser has satisfied the conditions set forth in Section
6.3(a), and (2) Purchaser has performed in all material respects each of the
obligations under this Agreement required to be performed by it at or prior to
the Closing Date.

 

2.   REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 

2.1   Organization and Capitalization. MVCC is a corporation organized under the
laws of the State of Missouri, and based solely on a certificate from the
Missouri Secretary of State, dated December 11, 2002, MVCC is in good standing
and has filed its most recent required annual report and has not filed articles
of dissolution with the Missouri Secretary of State. Eagle Fund is a limited
partnership organized under the laws of the State of Missouri, and based solely
on a certificate from the Missouri Secretary of State, dated December 11, 2002,
in good standing under the laws of the State of Missouri. LLC is a limited
liability company organized under the laws of the State of Missouri, and based
solely on a certificate from the Missouri Secretary of State, dated December 11,
2002, in good standing under the laws of the State of Missouri. LLC is the sole
general partner of Eagle Fund, and M&I is the sole limited partner of Eagle
Fund. M&I is the lawful record and beneficial owner of all of the Partnership
Interest and MVCC is the lawful record and beneficial owner of all of the LLC
Interest. Since October 1, 2002, M&I has not created or incurred any liens,
title claims, encumbrances or security interests affecting any of the Assets,
and to the best knowledge of Seller, since October 1, 2002, Seller has not
received notice of any liens, title claims, encumbrances or security interests
affecting the Assets. Since October 1, 2002, neither MVCC, Eagle Fund nor LLC
have filed articles of dissolution or a certificate of termination, as the case
may be, with the Missouri Secretary of State.

 

2



--------------------------------------------------------------------------------

 

2.2   Authority. Seller has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement, and the consummation by Seller of the transactions contemplated
hereby, have been, or will be, duly authorized by and approved by all necessary
corporate action on the part of Seller and, no other corporate action on the
part of Seller is, or will be, necessary to authorize the execution and delivery
by Seller of this Agreement and the consummation by it of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Seller and, assuming due and valid authorization, execution and delivery hereof
by Purchaser, constitutes a valid and binding obligation of Seller, enforceable
against it in accordance with its terms, except that such enforceability (i) may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
or relating to the enforcement of creditors’ rights generally and (ii) is
subject to general principles of equity.

 

2.3   Consents and Approvals; No Violations.

 

  (a)   Except for the consents and approvals set forth in Section 2.3(a) of the
Disclosure Schedule, no consents or approvals of, or filings, declarations or
registrations with, any United States federal administrative or regulatory
agency or commission or other federal governmental authority or instrumentality
are necessary for the consummation by Seller of the transactions contemplated
hereby, other than such other consents, approvals, filings, declarations or
registrations that, if not obtained, made or given, would not reasonably be
expected to have, in the aggregate, a material adverse effect on the Assets.

 

  (b)   Neither the execution and delivery of this Agreement by Seller nor the
consummation by Seller of the transactions contemplated hereby, nor compliance
by Seller with any of the terms or provisions hereof, will (i) conflict with or
violate any provision of the articles of incorporation, bylaws or other
organizational documents of Seller or (ii) assuming that the authorizations,
consents and approvals referred to in Section 2.3(a) are duly obtained in
accordance with applicable law, (x) violate any applicable law, statute or
regulation of the United States applicable to Seller or the Assets, (y) violate
any statute code, ordinance, rule, regulation judgment, order, writ, decree of
injunction applicable to Seller or the Assets, or (z) violate, conflict with,
result in the loss of any material benefit under, constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, result in the termination of or a right of termination or cancellation
under, accelerate the performance required by, or result in the creation of any
lien upon any of the properties or assets of M&I under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which M&I is a
party, or by which it or any of its respective properties or assets may be bound
or affected, except, in the case of clause (ii) above, for such violations,
conflicts, breaches, defaults, losses, terminations of rights thereof,
accelerations or lien creations which, in the aggregate, would not reasonably be
expected to have a material adverse effect.

 

2.4   Broker’s Fees. Neither Seller nor any of its respective officers or
directors has employed any financial advisor, broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
any of the transactions contemplated hereby.

 

2.5   Litigation. To the best knowledge of Seller, since October 1, 2002, there
have been no claims, suits, actions, proceedings, arbitrations, or
investigations filed or threatened against or otherwise relating to or affecting
any Asset or which would prevent or hinder the consummation of the transactions
contemplated by this Agreement. To the best knowledge of Seller, since October
1, 2002, Seller has not received notice of any judgment, order, decree, or other
direction of any governmental entity which would affect any Asset or prevent or
hinder the consummation of the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

 

2.6   Absence of Certain Changes. Since October 1, 2002, (i) no events have
occurred which had, or could reasonably be expected to have a material adverse
effect on the Assets, and (ii) Seller has not taken any action that would be
prohibited under Section 4.1 after the date of this Agreement.

 

2.7   Tax Returns and Tax Payments.

 

  (a)   Since October 1, 2002, MVCC, Eagle Fund and their subsidiaries have
filed any and all federal, state, local or foreign income tax returns,
declarations, reports or other statements required to be filed. All Taxes
relating to MVCC, Eagle Fund and any of their subsidiaries in respect of periods
beginning after October 1, 2002, if due and payable, have been timely paid.

 

  (b)   As used in this Agreement, “Taxes” shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, ad valorem, franchise, profits, license, employment,
withholding, value added, property or windfall profits taxes, customs, duties or
similar fees, assessments or charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts imposed by
any governmental authority, domestic or foreign.

 

3.   REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 

3.1   Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Missouri,
with all requisite limited liability company power and authority to carry on the
business in which it is engaged and to own the properties it owns.

 

3.2   Authority. The Purchaser has all necessary limited liability company power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Purchaser of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized and approved by all necessary
action on the part of Purchaser. This Agreement has been duly executed and
delivered by Purchaser, and, assuming due and valid authorization, execution and
delivery hereof by Seller, is a valid and binding obligation of Purchaser,
enforceable against it in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity.

 

3.3   Consents and Approvals: No Violation.

 

  (a)   Except for the consents and approvals set forth in Section 2.3(a) of the
Disclosure Schedule, no consents or approvals of, or filings, declarations or
registrations with, any governmental entity are necessary for the consummation
by Purchaser of the transactions contemplated hereby, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not reasonably be expected to have, in the
aggregate, a material adverse effect.

 

  (b)  

Neither the execution and delivery of this Agreement by Purchaser, nor the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with any of the terms or provisions hereof, will (i)
conflict with or violate any provision of the articles of organization or
operating agreement of Purchaser, or (ii) assuming that the authorizations,
consents and approvals referred to in Section 2.3(a) are obtained, (x) violate
any statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to Purchaser or any of its respective properties or
assets, or (y) violate, conflict with, result in the loss of any material
benefit under, constitute

 

4



--------------------------------------------------------------------------------

 

a default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien upon any of the respective properties or
assets of Purchaser under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Purchaser is a party, or by which it or
any of its respective properties or assets may be bound or affected, except, in
the case of clause (ii) above, for such violations, conflicts, breaches,
defaults, losses, terminations of rights thereof, accelerations or lien
creations which, in the aggregate, would not reasonably be expected to have a
material adverse effect.

 

3.4   Broker’s Fees. Neither Purchaser nor any of its respective officers or
directors has employed any financial advisor, broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
any of the transactions contemplated hereby.

 

4.   COVENANTS

 

4.1   Conduct of Businesses Prior to the Closing. Except as expressly
contemplated or permitted by this Agreement, or as required by applicable law,
rule or regulation, during the period from the date of this Agreement through
the Closing, unless Purchaser otherwise agrees in writing, MVCC and Eagle Fund
shall, and shall cause their respective subsidiaries to, in all material
respects, (i) conduct its business in the usual, regular and ordinary course
consistent with past practice and (ii) use all reasonable efforts to maintain
and preserve intact its business organization and the goodwill of those having
business relationships with it and retain the services of its present officers
and key employees. Without limiting the generality of the foregoing, and except
as expressly contemplated or permitted by this Agreement, or as required by
applicable law, rule or regulation, during the period from the date of this
Agreement through the Closing, MVCC and Eagle Fund shall not, nor shall they
permit any of their respective subsidiaries to, without the prior written
consent of Purchaser:

 

  (a)   (i) except as set forth in Section 1.1 hereof, issue, sell, grant,
dispose of, pledge or otherwise encumber, or authorize or propose the issuance,
sale, disposition or pledge or other encumbrance of (A) any its securities or
rights convertible into, exchangeable for, or evidencing the right to subscribe
for any of its securities, or any rights, warrants, option, calls, commitments
or any other agreements of any character to purchase or acquire any of its
securities or rights convertible into, exchangeable for, or evidencing the right
to subscribe for, any its securities or (B) any other securities in respect of,
in lieu of, or in substitution for, any shares of its capital stock outstanding
on the date hereof; (ii) redeem, purchase or otherwise acquire, or propose to
redeem, purchase or otherwise acquire, any of its outstanding securities; (iii)
split, combine, subdivide or reclassify any shares of its securities; or (iv)
declare, set aside for payment or pay any dividend, or make any other actual,
constructive or deemed distribution, in respect of any shares of its capital
stock or otherwise make any payments to its stockholders or partners in their
capacity as such;

 

  (b)   incur any indebtedness for borrowed money or guarantee any such
indebtedness or make any loans, advances or capital contributions to, or
investments in, any other person;

 

  (c)   sell, transfer, mortgage, encumber or otherwise dispose of any of its
material properties or assets to any person other than a direct or indirect
wholly owned subsidiary, or cancel, release or assign any indebtedness to any
such person or any material claims held by any such person, except in each case
pursuant to contracts or agreements in force at the date of this Agreement;

 

  (d)  

make any material acquisition or investment in a business either by purchase of
stock or securities, merger or consolidation, contributions to capital, property
transfers, or purchases of

 

5



--------------------------------------------------------------------------------

 

any property or assets of any other person, or purchase or enter into any
agreement to purchase equipment, materials, supplies, or services for a material
amount;

 

  (e)   amend its articles of incorporation, bylaws or similar governing
documents;

 

  (f)   change any material accounting principle used by it, except for such
changes as may be required to be implemented following the date of this
Agreement pursuant to GAAP;

 

  (g)   take any action that would, or is reasonably likely to, result in any of
its representations and warranties in this Agreement becoming untrue, or in any
of the conditions to the consummation of the transactions contemplated hereby
set forth in Article 7 not being satisfied;

 

  (h)   except in the ordinary course of business and consistent with past
practice, make any tax election or settle or compromise any federal, state,
local or foreign income tax liability;

 

  (i)   waive or fail to enforce any provision of any confidentiality or
standstill agreement to which it is a party; or

 

  (j)   make any commitment to take any of the actions prohibited by this
Section 4.1.

 

5.   ADDITIONAL AGREEMENTS

 

5.1   Expenses. Except as specifically contemplated herein, whether or not the
transactions contemplated hereby are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses.

 

5.2   Public Announcements. Purchaser and Seller will consult with each other
before issuing any press release or otherwise making any public statements with
respect to the transactions contemplated hereby, and shall not issue any such
press release or make any such public statement prior to such consultation,
except as may be required by applicable law or by obligations pursuant to any
listing agreement with any national securities exchange.

 

5.3   Notification of Certain Matters. Seller shall give prompt notice to
Purchaser, and Purchaser shall give prompt notice to Seller, of (i) the
occurrence or non-occurrence of any event the occurrence or non-occurrence of
which would cause any representation or warranty contained in this Agreement to
be untrue or inaccurate in any material respect on or prior to the Closing Date,
and (ii) any material failure of Seller, on the one hand, or Purchaser, on the
other hand, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by them hereunder; provided, however, that the
delivery of any notice pursuant to this Section 5.3 shall not limit or otherwise
affect the remedies available hereunder to the party receiving such notice.

 

5.4   Access to Information. Purchaser hereby acknowledges that it has, and
Seller hereby agrees that it shall continue to afford the officers, employees,
accountants, counsel and other representatives of Purchaser with, reasonable
access to MVCC’s, Eagle Fund’s and their subsidiaries’ properties, books,
contracts, commitments, records and all other information concerning their
businesses, properties and personnel as Purchaser may reasonably request prior
to the Closing Date.

 

5.5   Small Business Investment Company License. Upon the date hereof, Seller
hereby agrees that Purchaser may commence obtaining the consent of the U.S.
Small Business Administration to the transfer of the control of the Small
Business Investment Company License owned by Eagle Fund.

 

6



--------------------------------------------------------------------------------

 

5.6   Further Assurances.

 

  (a)   Subject to the terms and conditions of this Agreement, Seller, on the
one hand, and Purchaser, on the other hand, shall, and shall cause their
respective subsidiaries to, use all reasonable efforts (i) to take, or cause to
be taken, all actions necessary, proper or advisable to comply promptly with all
legal requirements which may be imposed on such parties or their subsidiaries
with respect to the transactions contemplated hereby and, subject to the
conditions set forth in Article 6 hereof, to consummate the transactions
contemplated hereby as promptly as practicable, and (ii) to obtain (and to
cooperate with the other party to obtain) any consent, authorization, order or
approval of, or any exemption by, any governmental entity and any other third
party which is required to be obtained by them or any of their respective
subsidiaries in connection with the transactions contemplated hereby, and to
comply with the terms and conditions of any such consent, authorization, order
or approval.

 

  (b)   Subject to the terms and conditions of this Agreement, each of the
parties hereto shall use all reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective, as soon as practicable after the
date of this Agreement, the transactions contemplated hereby, including, without
limitation, using all reasonable efforts to lift or rescind any injunction or
restraining order or other order adversely affecting the ability of the parties
to consummate the transactions contemplated hereby and using all reasonable
efforts to defend any litigation seeking to enjoin, prevent or delay the
consummation of the transactions contemplated hereby or seeking material
damages.

 

  (c)   The parties acknowledge that third parties may not fully and immediately
appreciate the consequences of the transaction herein contemplated, and Seller
and Purchaser each agree to remit promptly to the other any payments received by
such party which are properly for the account of the other.

 

5.7   Additional Agreements. In case at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement or to vest Purchaser with full title to all of the Assets, the proper
officers and directors of each party to this Agreement and their respective
subsidiaries shall take all such necessary action as may be reasonably requested
by Purchaser.

 

5.8   Office Space. Seller shall provide Scott D. Fesler with office space
rent-free for the continued operation of MVCC and Eagle Fund at 13205 Manchester
Road, or comparable space in the St. Louis metropolitan area, for a period of
one year after the Closing Date.

 

5.9   Continuation of Benefits. For a period of one year after the Closing Date,
Seller will provide Scott D. Fesler with health and dental insurance benefits on
the same basis as other full-time employees of M&I. After January 31, 2003 (Mr.
Fesler’s termination date), Seller will provide Mr. Fesler with six (6) months
of salary continuation payments, or a total of $46,750.00 based on Mr. Fesler’s
current annual salary of $93,500.00, payable in the same manner as Mr. Fesler
currently receives his salary payments. The salary continuation payments will be
made in lieu of any other separation or severance benefits that Mr. Fesler may
be entitled to receive from Seller or its affiliates, and all other benefits
sponsored by the Seller or its affiliates, other than those expressly provided
herein, shall cease on Mr. Fesler’s termination date. The salary continuation
payments will be contingent on Mr. Fesler executing a complete and permanent
release.

 

5.10  

Release. Purchaser shall, effective as of the Closing Date, cause Seller and its
affiliates to be irrevocably released from, and, if required, Purchaser or its
affiliates to be irrevocably substituted in all respects for Seller and Seller’s
affiliates in respect of, all obligations of Seller and Seller’s affiliates

 

7



--------------------------------------------------------------------------------

 

under any guarantees, indemnities, surety bonds, or letters of credit provided
by Seller and Seller’s affiliates in connection with the Assets.

 

5.11   Tax Proration Method. The Purchaser and Seller hereby agree that, for tax
purposes, the “closing of the books” method shall be used to allocate income,
gain or loss from the disposition of any investment by Eagle Fund, but that a
pro rata daily allocation shall be used for all other types of Eagle Fund’s
income or loss.

 

5.12   Tax Records. The Purchaser hereby agrees to use its best efforts to
assist Seller in obtaining the information regarding the tax basis of the equity
investments held by MVCC and Eagle Fund, including copies of any K-1s received
from entities in which MVCC and Eagle Fund have made equity investments.

 

6.   CONDITIONS PRECEDENT

 

6.1   Conditions to Each Party’s Obligation To Effect the Transactions. The
respective obligation of each party to effect the transactions contemplated by
this Agreement is subject to the satisfaction or waiver on or prior to the
Closing Date of the following conditions:

 

  (a)   All governmental consents, orders and approvals required for the
consummation of the transactions contemplated hereby shall have been obtained
and shall be in effect.

 

  (b)   No temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect; provided, however, that the parties
hereto shall use their best efforts to have any such injunction, order,
restraint or prohibition vacated.

 

6.2   Conditions to Obligation of Purchaser. The obligation of Purchaser to
effect the transactions contemplated hereby is further subject to the following
conditions:

 

  (a)   The representations and warranties of Seller set forth in this Agreement
shall be true and correct, unless the failure of such representations and
warranties to be so true and correct, in the aggregate, has not had and would
not reasonably be expected to have a material adverse effect as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date.

 

  (b)   Seller shall have performed in all material respects the obligations
required to be performed by it under this Agreement at or prior to the Closing
Date.

 

  (c)   Purchaser shall have obtained, with the reasonable assistance of Seller,
such licenses, consents, approvals, and authorizations of any third parties as
are necessary in connection with the transactions contemplated, including, but
not limited, the consent of the U.S. Small Business Administration as described
in Section 5.5.

 

6.3   Conditions to Obligation of Seller. The obligation of Seller to effect the
transactions contemplated hereby is further subject to the following conditions:

 

  (a)   The representations and warranties of Purchaser set forth in this
Agreement shall be true and correct, unless the failure of such representations
and warranties to be so true and correct, in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date.

 

8



--------------------------------------------------------------------------------

 

  (b)   Purchaser shall have performed in all material respects the obligations
required to be performed by it under this Agreement at or prior to the Closing
Date.

 

  (c)   Purchaser shall have obtained, with the reasonable assistance of Seller,
such licenses, consents, approvals, and authorizations of any third parties as
are necessary in connection with the transactions contemplated, including, but
not limited, the consent of the U.S. Small Business Administration as described
in Section 5.5.

 

7.   INDEMNIFICATION

 

7.1   Survival of Representations and Warranties. The representations and
warranties of Seller shall survive the Closing Date through the close of
business on the first anniversary of the Closing Date, after which date no claim
for indemnification or otherwise not theretofore asserted may be brought in
respect of any misrepresentation or breach of warranty based on such other
representations and warranties. No representations, warranties, covenants, and
agreements of any party contained in this Agreement shall be deemed waived or
otherwise affected by any investigation or knowledge of the other party.

 

7.2   Indemnification by Seller. Seller shall indemnify and hold harmless
Purchaser, and its affiliates, members, officers, directors, agents, employees,
successors and assigns (collectively, “Purchaser Indemnitees”), from any
liability, obligations, fines, penalties, losses, settlements, damages, claims,
interest, awards and judgments, costs and expenses (including reasonable
attorneys’ fees and other reasonable costs and expenses of investigating or
contesting any of the foregoing) (collectively, “Losses”), suffered or incurred
by any of them for, or arising out of or based upon, or relating to any untruth,
inaccuracy, or breach of any representation, warranty, agreement, or covenant of
such Seller contained in this Agreement, the schedules relating to this
Agreement, or any document or certificate of such Seller referenced in Section
1.5(a)(iii).

 

7.3   Indemnification by Purchaser. Purchaser shall indemnify and hold harmless
Seller, and its affiliates, officers, directors, agents, employees, successors,
and assigns from any Losses suffered or incurred by any of them for, or arising
out of or based upon, or relating to any untruth, inaccuracy, or breach of any
representation, warranty, agreement, or covenant of Purchaser contained in this
Agreement, the schedules relating thereto, or any document or certificate of
Purchaser referenced in Section 1.5(b)(ii).

 

7.4   Limitations on Liability. Notwithstanding anything to the contrary
contained in this Agreement, no party shall be entitled to indemnification until
its aggregate Losses exceed $75,000, at which time such party shall be entitled
to indemnification for the full amount of its Losses to the extent such Losses
exceed such amount. In no event shall the Losses payable by Seller in the
aggregate exceed the Purchase Price and in no event shall any party be entitled
to any incidental, consequential, special, exemplary, or punitive damages.

 

7.5  

Third-Party Claims. Within ten (10) days after receipt by a person entitled or
claiming to be entitled to indemnification pursuant to Sections 7.2 or 7.3
(“Indemnitee”) of written notice of the commencement of any action or the
assertion of any claim, liability or obligation by a third party, against which
claim, liability or obligation a person is, or may be, required under Sections
7.2 or 7.3 to indemnify Indemnitee (“Indemnitor”), Indemnitee will, if a claim
thereon is to be made against Indemnitor, notify Indemnitor in writing of the
commencement or assertion thereof (the “Claim Notice”) and give Indemnitor a
copy of such claim, process and all legal pleadings relating thereto. Indemnitor
shall have the right to contest and conduct the defense of such action with
counsel reasonably acceptable to Indemnitee by giving written notice to
Indemnitee of its election to do so within ten (10) days of the receipt of the
Claim Notice, and Indemnitee may participate in such defense by counsel of its
own

 

9



--------------------------------------------------------------------------------

 

choosing at its own expense. If Indemnitee shall be required by final judgment
not subject to appeal or by a settlement agreement to pay any amount in respect
of any obligation or liability against which Indemnitor has agreed to indemnify
Indemnitee under this Agreement, such amount net of any associated Tax benefits
plus all reasonable expenses incurred by such Indemnitee in accordance with such
obligation or liability (including, without limitation, reasonable attorneys’
fees (other than fees incurred by counsel to Indemnitee employed pursuant to the
immediately preceding sentence) and costs of investigations) shall be promptly
paid by Indemnitor to Indemnitee, subject to reasonable documentation.
Indemnitee shall not settle or compromise any claim, action or proceeding
without the prior written consent of Indemnitor, which shall not be unreasonably
withheld. Indemnitee shall use reasonable efforts to mitigate any damage, loss,
cost, expense, liability or obligation with respect to which it shall be
entitled to indemnification hereunder. Failure of Indemnitee to give the Claim
Notice to Indemnitor within the ten-day period required hereunder shall not
affect Indemnitee’s rights to indemnification hereunder, except if (and then
only to the extent that) Indemnitor incurs additional expenses or Indemnitor’s
defense of such claim is actually prejudiced by reason of such failure to give
timely notice.

 

7.6   Direct Claims. With respect to claims other than third-party claims,
Indemnitee shall use reasonable efforts promptly to notify Indemnitor of such
claims, but failure of Indemnitee so to give notice to Indemnitor shall not
affect the rights of Indemnitee to indemnification hereunder.

 

8.   TERMINATION, AMENDMENT AND WAIVER

 

8.1   Termination. This Agreement may be terminated and abandoned at any time
prior to the Closing Date:

 

  (a)   by mutual written consent of Seller and Purchaser; or

 

  (b)   by either Seller, on the one hand, or Purchaser, on the other hand, if
any governmental entity shall have issued an order, decree or ruling or taken
any other action permanently enjoining, restraining or otherwise prohibiting the
transactions contemplated hereby and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

  (c)   by either Seller, on the one hand, or Purchaser, on the other hand, if
the transactions contemplated by this Agreement shall not have been consummated
on or before June 30, 2003 (other than due to the failure of the party seeking
to terminate this Agreement to perform its obligations under this Agreement
required to be performed on or prior to the Closing Date); or

 

  (d)   by Purchaser, if any of the conditions set forth in Section 6.2 shall
fail to be met and any such failure that is reasonably capable of being cured
has not been cured by the date specified in Section 8.1(c); or

 

  (e)   by Seller, if any of the conditions set forth in Section 6.3 shall fail
to be met and any such failure that is reasonably capable of being cured has not
been cured by the date specified in Section 8.1(c).

 

8.2   Effect of Termination. In the event of termination of this Agreement by
either Seller or Purchaser as provided in Section 8.1, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of Purchaser or Seller, other than pursuant to the provisions of
Section 5.2. Nothing contained in this Section shall, however, relieve any party
of liability for any breach of the representations, warranties, covenants or
agreements set forth in this Agreement prior to any such termination.

 

10



--------------------------------------------------------------------------------

 

8.3   Amendment. This Agreement may be amended by the parties at any time. This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties.

 

8.4   Extension; Waiver. At any time prior to the Closing, the parties may (a)
extend the time for the performance of any of the obligations or other acts of
the other parties, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.

 

9.   GENERAL PROVISIONS

 

9.1   Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given when received
if delivered personally, on the next business day if sent by overnight courier
for next business day delivery (providing proof of delivery), on receipt of
confirmation if sent by facsimile, or in 5 business days if sent by U.S.
registered or certified mail, postage prepaid (return receipt requested) to the
other parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

if to Purchaser to:

  

Eagle Capital, LLC

13205 Manchester Road

St. Louis, Missouri 63131

Attention: Scott D. Fesler

Facsimile No.: (314) 543-3377

if to Seller:

  

Marshall & Ilsley Corporation

770 North Water Street

Milwaukee, Wisconsin 53202

Attention: Randall J. Erickson

Facsimile No.: (414) 765-7899

 

9.2   Definitions. For purposes of this Agreement:

 

  (a)   an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person; and

 

  (b)   “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity.

 

9.3   Interpretation. A reference made in this Agreement to a Section, Exhibit
or Schedule, shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

 

11



--------------------------------------------------------------------------------

 

9.4   Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

 

9.5   Entire Agreement; No Third-Party Beneficiaries. This Agreement (including
the documents and instruments referred to herein) constitutes the entire
agreement between the parties, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof. Except as provided in Article 8, this Agreement is not
intended to confer upon any person other than the parties hereto any rights or
remedies.

 

9.6   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

9.7   Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties without the prior written
consent of the other parties; provided, however, that no such consent shall be
required for Seller or any of its affiliates to assign or assume the rights,
privileges, duties or obligations of MVCC or Eagle Fund in connection with (i)
the transfer and distribution of the Excluded Assets as provided in Section 1.1
of this Agreement, and (ii) the transfer and assumption of the unfunded
commitments as provided in Section 5.8 of this Agreement. Any assignment in
violation of the preceding sentence shall be void. Subject to the preceding two
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

9.8   Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.

 

9.9   Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein, so long as the economic and legal substance of the
transactions contemplated hereby are not affected in a manner materially adverse
to any party hereto.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
signed by their respective officers hereunto duly authorized, all as of the date
first written above.

 

EAGLE CAPITAL, LLC

By:

 

/s/ Scott D. Felser

--------------------------------------------------------------------------------

   

Name: Scott D. Felser

   

Title: Member

 

MARSHALL & ILSLEY CORPORATION

By:

 

/s/ Dennis J. Kuester

--------------------------------------------------------------------------------

   

Name: Dennis J. Kuester

   

Title: President and Chief Executive Officer

 

MISSISSIPPI VALLEY CAPITAL COMPANY

By:

 

/s/ Scott D. Felser

--------------------------------------------------------------------------------

   

Name: Scott D. Felser

   

Title: President

 

13



--------------------------------------------------------------------------------

Exhibit 10(ii)

 

FIRST AMENDMENT TO ACQUISITION AGREEMENT

 

THIS FIRST AMENDMENT TO ACQUISITION AGREEMENT (“First Amendment”) is entered
into as of January 30, 2003 by and among Eagle Capital, LLC, a Missouri limited
liability company (“Purchaser”), Marshall & Ilsley Corporation, a Wisconsin
corporation (“M&I”), and Mississippi Valley Capital Company, a Missouri
corporation (“MVCC”), (hereinafter M&I and MVCC are collectively referred to as
“Seller”).

 

RECITALS

 

WHEREAS, Seller and Purchaser entered into an Acquisition Agreement dated as of
December 30, 2002 (the “Agreement”); and

 

WHEREAS, Seller and Purchaser now desire to amend the Agreement to include
Purchaser’s acquisition of all of MVCC’s interest in Bakers Footwear Group, Inc.
f/k/a Weiss and Neuman Shoe Co. (“Weiss and Neuman”) according to the terms set
forth below; and

 

WHEREAS, terms not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.   Article 5 of the Agreement shall be amended to include the following
provision:

 

  5.13   Weiss and Neuman Investment. The parties understand and agree that
Purchaser is acquiring from MVCC all of MVCC’s debt and equity investment and
ownership interest in Weiss and Neuman, including, but not limited to, the right
to receive a payment (the “Warrant Redemption Payment”) from Weiss and Neuman
pursuant to an agreement to redeem an outstanding warrant set forth in Section
1.2 of that certain Subordinated Note dated June 22, 1999 payable by Weiss and
Neuman to MVCC. For purposes of the foregoing, the term “Warrant Redemption
Payment” shall include the right to receive a payment (including a premium)
under any amendment, modification or extension of the warrant and any warrant
given in renewal, exchange, replacement or substitution of the warrant.
Notwithstanding anything herein to the contrary, the parties agree that if
Purchaser receives any of the Warrant Redemption Payment from Weiss and Neuman,
then such Warrant Redemption Payment shall be paid to Purchaser and/or M&I as
follows:

 

  (i)   If the total of the Warrant Redemption Payment received by Purchaser is
equal to or less than One Hundred Thousand Dollars ($100,000), then the entire
Warrant Redemption Payment will be retained by Purchaser;

 

  (ii)   If the total of the Warrant Redemption Payment received by Purchaser is
greater than One Hundred Thousand Dollars ($100,000), then Purchaser shall pay
to M&I that portion of the Warrant Redemption Payment that is greater than One
Hundred Thousand Dollars; provided that the total of such payments to M&I shall
not exceed Two Hundred Seventy-Five Thousand Dollars ($275,000); and

 

  (iii)   If the Warrant Redemption Payment exceeds Three Hundred Seventy-Five
Thousand Dollars ($375,000), then Purchaser shall retain that portion of the
Warrant Redemption Payment that is greater than Three Hundred Seventy-Five
Thousand Dollars ($375,000).



--------------------------------------------------------------------------------

 

2.   The parties hereby agree to amend Schedule I of the Agreement by adding the
following language:

 

  6.   All of MVCC’s debt and equity investment and ownership interest in Bakers
Footwear Group, Inc. f/k/a Weiss and Neuman Shoe Co.

 

3.   Except as expressly amended by this First Amendment, the Agreement is
hereby confirmed and shall remain in full force and effect without impairment or
modification.

 

4.   In the event of any conflict between the Agreement and this First
Amendment, the terms of this First Amendment shall govern.

 

5.   The parties agree that this First Amendment may be transmitted between them
by facsimile machine. The parties intend that faxed signatures constitute
original signatures and that a faxed copy of the First Amendment containing the
signatures (original or faxed) of the parties is binding on the parties.

 

6.   This First Amendment may be executed in several counterparts, each of which
shall be an original, but all of which shall constitute one in the same
instrument.

 

IN WITNESS WHEREOF, each of the parties hereto have caused this First Amendment
to be signed by their respective officers hereunto duly authorized, all as of
the date first written above.

 

 

EAGLE CAPITAL, LLC

By:

 

/s/    Scott D. Felser        

--------------------------------------------------------------------------------

   

Name: Scott D. Felser

Title: Manager

 

MARSHALL & ILSLEY CORPORATION

By:

 

/s/    Randall J. Erickson        

--------------------------------------------------------------------------------

   

Name: Randall J. Erickson

Title: Senior Vice President and General

          Counsel

 

MISSISSIPPI VALLEY CAPITAL COMPANY

By:

 

/s/    Scott D. Felser        

--------------------------------------------------------------------------------

   

Name: Scott D. Felser

Title: President

 

2